PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/119,378
Filing Date: 20 May 2014
Appellant(s): Technology Licensing Corp.



__________________
Thomas J. Burger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Bergevin Does Not Anticipate Claim 31
Appellant argued that Bergevin does not disclose a relocated turf surface within two days of the relocating. The rejection relies on the two distinct embodiments disclosed in Bergevin, but neither Bergevin embodiment discloses this feature. In the cited paragraph above, the first portion relates to Bergevin's embodiment shown in Figs. 1A and 2. Everything after "also" relates to column 9 of Bergevin, which describes a second, relocatable embodiment. Only recently has the USPTO decided to consider this second embodiment of Bergevin. Previously when applicant has urged the USPTO to consider the second, relocatable embodiment of Bergevin, including during the first appeal, the USPTO took the position that this embodiment is not relevant. See Examiner's Answer, dated July 21, 2017, p.5ll.5-6; p.611. 11-13.

	First and foremost, the examiner would like to point out that claim 31 is an apparatus claim, i.e. a relocated turf surface, and not a method of installing a turf surface. However, it appears that appellant continuously argue in regard to how and when the turf surface is installed at the destination site. Note that claim 31 states past tense “relocated”, thus, how and when the time the user installed the turf surface is not relevant to that of the structure of the apparatus of turf surface because it is already installed. Given this, appellant’s argument of the relocated turf surface installed at a destination site, within two days of the relocating (emphasis on the past tense “-ed”), is merely a functional intended recitation depending on the user’s time of desired installation and has nothing to do with the structures that make up the turf surface. Clearly, Bergevin teaches the structures as claimed for the apparatus and appellant does not appear to argue that Bergevin does not teach the structures (such as a reinforcing root permeable mat including a plurality of substantially vertical reinforcing fibres;8Application Serial No. 14/119,378 Response to Office Action dated August 25, 2021a layer of growth media located on the reinforcing root permeable mat; and natural grass plants having roots extending downwardly through the layer of growth media and the reinforcing root permeable mat, wherein the natural grass plants include newly grown roots at a bottom thereof) of the turf surface. Instead, appellant is arguing is how the turf surface is to be installed and when, which clearly has nothing to do with the apparatus as claimed. 
	Second, claim 31 states “within two days of relocating”, which in the specification, appellant stated in para. 0050,0057, that installation can occur “from as early as 2 days” (noting that nowhere else in the specification discusses the 2 days concept). From as early as 2 days does cover within two days, but it also covers the rest of the time period beyond 2 days such as 3,4,5, etc. days so it is not required within 2 days. There is no critical reasoning for “within two days” in appellant’s specification because as long as the user install from as early as 2 days, it would be sufficient and does not have to install within two days as appeared to argue by appellant so critically. Again, it is not a structural element to the apparatus such as the turf surface, but merely a functional intended use or a “when install” of the turf surface or a method for the user to install at a certain time period. 
	Third, the argued limitation is in the preamble as a functional intended use recitation. Per MPEP 2111.02, 

II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).
	Appellant’s preamble for claim 31 states “a relocated turf surface installed at a destination site, within two days of the relocating, and suitable for use as an athletic playing surface”, is a mere statement of purpose or use, especially that it is past tense which means that the turf surface is already relocated and installed at the site. As stated in the previous Board decision on 7/26/2019, page, 4, in light of appellant’s specification, the Board stated:
“In particular, the Specification describes the process of harvesting the turf surface at a field site for relocation to a destination site as "pre-cutting the turf surface 80, preferably through the reinforcing root permeable mat 10, removable root-permeable backing 60 and root impermeable membrane 50 into predetermined widths and lengths before rolling with harvest equipment" or "by hand." Spec., ¶ 55. It is not clear from the Specification that any particular structure is required for a turf surface to be cut and rolled for relocation. The Specification recognizes that extension of roots of the natural grass of the turf into a subsurface may "imped[ e] the uplifting process when relocating the turf' (id. , ¶ 29), but this merely indicates that the existence of roots in the subsurface might possibly slow down the relocation process, rather than that the existence of roots in the subsurface would prevent the relocation process in its entirety. As recognized by the Examiner, "the claimed limitation did not claim any principle of how one relocates the turf surface nor does it positively state the relocation principle." Ans. 5. See also Tr. 13: 13-21 (acknowledging that claim 2 does not expressly recite that a relocated turf surface have any particular viability upon relocation). The Examiner further states that "Bergevin has the same or similar structural elements as [A]ppellant' s invention, [and] thus, can perform[] the intended function of being 'relocate[d]. "' Id. We agree with the Examiner that although features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997); see also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does"). Therefore, the device of the prior art meets the recited functionally defined limitation (i.e., a turf surface being "adapted to being relocated") if it is capable of the recited function.” (emphasis on the underlined).  
Thus, the Board and the examiner agreed that appellant’s claimed limitation is functional intended use of the turf surface, and that Bergevin’s turf surface can be or capable of being relocated, especially in light of appellant’s specification of “pre-cutting the turf surface 80, preferably through the reinforcing root permeable mat 10, removable root-permeable backing 60 and root impermeable membrane 50 into predetermined widths and lengths before rolling with harvest equipment" or "by hand." Spec., ¶ 55.
 	Lastly, in response to appellant’s comment about column 9 being a second relocatable embodiment that is different from the turf surface of figs. 1-2, the examiner believed that this column is NOT a second embodiment of the turf surface because this excerpt clearly stated “A particular useful way of installing the improved surface 100”, which ref. 100 is the same reference used for the turf surface from figs. 1-2. It may be a different embodiment of a METHOD OF INSTALLING the turf surface 100, but appellant is NOT claiming a method of installing the turf surface as repeatedly appeared to be argued. Perhaps the first method of installing the turf surface 100 in Bergevin is the same as explained in appellant’s specification as pointed out by the Board, wherein the method is pre-cutting with an equipment or by hand, while in column 9, Bergevin discusses another method of installing by having the turf surface 100 (the same turf surface 100 as in figs. 1-2) be made into panels. The rest of the column discusses how to bind the panels with binding material so as to stabilize the components of the turf surface for better transport and installation. There is NO discussion of new or alternative STRUCTURES of the actual turf surface 100 because it is the same turf surface 100 as figs. 1-2. Thus, it is NOT a second embodiment; it is perhaps a second embodiment of method of installing the same turf surface 100. Regardless, the examiner relied on figs. 1-2 in the rejection, and whether the turf surface 100 is seed panel or not, the turf surface of figs. 1-2 still read on the functional or intended use of “adapted to be relocated” or “relocated” and “installed” (emphasis on the past tense). 
 	Appellant argued that, first, Bergevin fails to teach a relocated turf surface installed at a destination site within two days of the relocating and suitable for use as an athletic playing surface. Nothing shown in any Bergevin Figures can be reasonably characterized as a relocated turf surface installed at a destination site, within two days of the relocating. Figs. 1A and 2 do not show such a structure. The Bergevin second embodiment discloses merely relocating in general, not removal of any backing or root layer.

	The examiner has addressed this argument in the above, thus, please see above. Again, the claimed invention is an apparatus, i.e. a turf surface, and not how or when it is relocated and installed as argued. The turf surface of Bergevin has the capability of being relocated and installed by the same method as described by appellant in his specification, i.e. pre-cutting by using equipment or by hand. In addition, Bergevin does teach that the turf surface 100 can be transported or relocated and installed at the destination site in col. 9, lines 40-48, which is NOT a second embodiment of the turf surface as explained in the above comments. Moreover, col. 9, lines 40-48 was referred to because the examiner wanted to state that Bergevin’s turf surface can or capable of being relocated and installed at a destination site per appellant’s functional recitation in the preamble. 
Appellant argued that, second, Bergevin fails to teach a relocated turf surface with newly grown roots that have been generated because of the prior removal during harvesting of a root layer that had existed when the turf surface was previously located and created at a grown in site. The final rejection pays lip service to the second, alternative embodiment of Bergevin but fails to consider the simple fact that if Bergevin had been concerned at all with achieving a relocated turf surface with newly grown roots which have been generated by the removal of a root layer during harvesting, then Bergevin would have addressed those issues in columns 9 and 10 of his patent. But Bergevin did not do that. Bergevin is entirely silent on the advantage of newly grown roots that result from the removal of a root layer during harvesting.

 	Roots of grass plants continuously grow throughout its lifecycle unless the user stop watering or kill the plants, thus, there is no need for Bergevin to address this issue because it is a natural phenomenon. Bergevin is in the field of turf playing surface with natural grass grown therein, and his turf surface is designed to be transported, relocated, and installed at the destination site, thus, it is implied that at any stage of transported, relocated, and installed, the natural grass plants are alive and its roots are continuously still growing. Otherwise, it would defeat the whole purpose of Bergevin’s invention of a natural grass turf surface but the natural grasses are dead. 
In addition, appellant’s claimed limitation, again, is past tense “the newly grown roots having been generated because of the prior removal during harvesting of a root layer that had existed when the turf surface was previously located and created at a grow in site” (emphasis on the underlined), which wherever the location Bergevin grow his grass at the factory or a grow in site or greenhouse, the roots are always going to be continuously growing and create newly grown roots regardless because Bergevin has to keep the grass plants alive in order to install the turf surface at a destination site. Even if one was to dig up or harvest the turf surface of Bergevin to transport, relocate, and install the turf surface, the roots are still growing because Bergevin would have to keep the natural grass plants alive so as to install it at the destination site. Thus, what appellant is arguing is really a natural occurrence already and there is no need for Bergevin to even mentioned this because it is irrelevant or unnecessary to even mention newly grown roots generated because of prior removal during harvesting. 
Furthermore, the limitation appears to be functional or intended use recitation to describe the natural process of root growth in a grass plant, “wherein the natural grass plants include newly grown roots at a bottom thereof, the newly grown roots having been generated because of the prior removal during harvesting of a root layer that had existed when the turf surface was previously located and created at a grow in site” (emphasis on the underlined). The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Here, Bergevin teaches natural grass plants with roots for a turf surface, thus, newly grown roots will exist at harvesting or previously grown at a grow in site. 
B. Claims 6-16, 22, And 24-30 Comply With Section 112(a)
Appellant argued that the final Office Action asserts that the inventors did not possess this subject matter when they filed this application. Yet, there it is, subsurface 41, shown in original Figure 2 and described in original paragraph [0082]. Clearly, and undisputably, these portions of the specification "reasonably convey" to those skilled in the art that these inventors possessed this claimed invention when they filed this application. Similarly, as shown above, claims 29 and 30 are directed to a turf surface during the process of being relocated, or alternatively, while "being harvested," as shown in Figure 3. Figure 3 also shows the same subsurface 41 that is shown in Figure 2, and paragraphs [0084-85] describe the harvesting of the turf surface, as it is uplifted from the subsurface 41.
 	As stated, the specification lacks a written description of the invention in that it does not explain how a subsurface such as Earth itself or an existing foundation is part of the invention of a turf surface that is supposed to be or even adapted to be relocated. Is the subsurface digged up together with the turf surface? Again, the claimed invention is an apparatus (i.e. turf surface) and appellant’s explanation is about a process of being relocated or being harvested. Appellant failed to focus on the turf surface itself and what structural elements are being claimed as the turf surface. The claimed invention as defined in the abstract as a turf surface comprising: (a) a reinforcing root-permeable mat (10); (b) a removable root-permeable backing (60) located beneath the reinforcing root-permeable mat (10); (c) a layer of growth media (42) located on the reinforcing root-permeable mat (10); and (d) natural grass plants (30) having roots (32) extending downwardly through the layer of growth media (42) and the reinforcing root-permeable mat (10) and the removable root-permeable backing (60), and NOT the subsurface. 
In addition, the turf surface is functionally defined as being adapted to be relocated, thus, how would one adapted to relocate a turf surface with a subsurface, especially when the subsurface is defined as existing ground or foundation at the destination site. Would the user have to dig the whole subsurface to be included with the turf surface for relocation? Note that applicant defined the subsurface as already existing at the destination site, see para. 0029. Thus, it is clear that the subsurface should not be a part of the turf surface because the specification did not state as such.
Appellant argued that the final Office Action complains that this same language does not appear in the abstract. That is irrelevant. That is not the test for compliance with the written description requirement under Section l 12(a). The Office Action also complains that paragraph [0029] somehow refers to a destination site. Again, this is irrelevant, and in this case, it also reflects a misunderstanding of the original specification, because paragraph [0028] indicates that the next paragraph relates to "growing a turf surface adapted to be relocated."

 	The abstract and all parts of the description are relevant in order to understand the invention as claimed. The examiner points out the abstract because that is a summary of what appellant is claiming for his invention and it clearly shows that the subsurface is NOT part of the turf surface because how can something that already exist or EARTH itself be part of a turf surface that is supposed to be or adapted to be pre-cut or rolled up or the like and transport to another location and laid down on another existing subsurface? There is a lack of description on how appellant plans to consider existing Earth or existing foundation that is already there in the ground to be a part of the turf surface that is to be relocated. 
C. Claims 6-16, 22, and 24-30 Patentably Define Over Bergevin and Squires
 	Appellant argued that more specifically, res judicata does not apply to the turf surface adapted to being relocated as now recited in each of claims 22, 24, and 26, or the turf surface during relocating as now recited in claim 29. Further, Bergevin lacks the removable root permeable backing recited in each of these claims, as clarified when Bergevin' s seeded panel embodiment is considered. Still further, Bergevin also lacks the root layer that is now recited in each of independent claims 22, 24, 26, and 29, and which is shown in Figs. 2 and 3.

	The examiner stated res judicata for Squires and not for Bergevin because Squires was reversed by the Board in the decision on 7/26/2019. However, the reversal was with a different issue because Squires was employed in a 102 rejection and not what Squires is being relied on at present. Hence, res judicata allows Squires to be employed for a different issue even though an earlier decision of reversal was noted on record. Bergevin was affirmed by the Board’s decision render on 7/26/2019, thus, Bergevin is not under res judicata. 
	 In addition, as stated in the Board’s decision rendered on 7/26,2019, pages 4-5, the Board acknowledges that “adapted to” is functionally defined limitation and that Bergevin teaches his turf surface is capable of performing such function of being relocated. As stated in the above, the turf surface of Bergevin has all the required structural features as claimed by appellant to be able to perform the intended function of “adapted to being relocated from a grow in field site to a destination site for subsequent use as an athletic playing surface, wherein the relocating includes harvesting, transporting, and installing”. Please see the examiner’s comments above regarding functional recitation. 
	Furthermore, as stated in the above comments, appellant’s claimed invention is an apparatus, i.e. a turf surface, thus, appellant’s argument should gear toward the structural aspect of the apparatus and not the functional or intended use of the apparatus, even though Bergevin’s turf surface can and does performed the intended function of being harvested, transported, and installed as explained in the above comments. 
	In regard to the removable root permeable backing argument, as stated in the rejection, Bergevin teaches a removable root permeable backing (111). As stated in the above, the “second” embodiment that appellant repeatedly referred thereto is not the embodiment relied on by the examiner. The rejection clearly employs reference numerals of figs. 1-2. As stated, this second embodiment that appellant is referring to is for the method of installing the turf surface because Bergevin reference the turf surface as #100 which is the same as figs. 1-2 as explained in the above. The “second” embodiment is referring to the method or way of installing the same turf surface 100 as figs. 1-2 by having the turf surface be manufactured in panels. 
Appellant argued that but even further, the USPTO fails to articulate a permissible reason for making the purported combination of Bergevin and Squires, to add the alleged subsurface of Squires. And finally, the USPTO has impermissibly ignored applicant's secondary indicia evidence, namely the Heinlein Declarations and the Sutherland Declaration, which weigh heavily in favor of a conclusion of non-obviousness.

As stated in the rejection, Bergevin teaches a subsurface. However, Bergevin is silent about the subsurface being compact, Squires was relied on for a subsurface being compacted for a turf surface for a stronger foundation to further structurally support the turf surface.  Thus, the examiner has provided proper articulated reason to combine the references. 
In addition, the examiner did not ignore the Heinlein Declaration because pages 16-20 of the final Office action clearly addressed the Heinlein and Hamish Sutherland declarations. Please see the final Office action mailed on 8/25/2021.
Appellant argued that the principle of res judicata, from the prior appeal, does not apply to the preamble of any of claims 22, 24, 26, or 29, because each has a preamble that recites further details with respect to the meaning of "adapted to being relocatable." Accordingly, because the current claims are patentably distinct from cancelled claim 2, the USPTO's reliance on "res judicata" is misplaced. The doctrine of res judicata requires that the claims in question be patentably non-distinct from the earlier rejected claims.

	The functional or intended use recitation has not changed because these claims still recite “adapted to”. For example, the preamble states “a turf surface adapted to being relocated from a grow in field site to a destination site for subsequent use as an athletic playing surface, wherein the relocating includes harvesting, transporting, and installing”, which is still functional or intended use recitation as explained in the Board’s decision, pages 4-5. While appellant further include the limitation of “from a grow in field site to a destination site for subsequent use as an athletic playing surface, wherein the relocating includes harvesting, transporting, and installing”, it is still part of the functional or intended use recitation of “adapted to being relocated” to which the Bergevin’s turf surface can and does perform the functional intended use as stated in the above and by the Board’s decision on pages 4-5. 
	Appellant argued that, further, consideration of the Bergevin seeded panel embodiment shows that Bergevin also lacks the removable root permeable backing and the root layer. As noted above, during most of the prosecution of this case, the USPTO has not relied on the Bergevin seeded panel embodiment, instead stating "the 'alternative embodiment' that appellant repeatedly referred to is NOT relied on in the rejection," and "figs. 7 A, 7B were not relied thereon.

 	As explained in the above, the examiner did not switch embodiment nor relied on the second embodiment as referred to by appellant. As clearly taught in Bergevin, he stated ““A particular useful way of installing the improved surface 100”, (emphasis on the underlined) which ref. 100 is the same reference used for the turf surface from figs. 1-2. Thus, there is no switching of embodiment because reference is made consistently to refer to the turf surface 100 as shown in figs. 1-2. Regardless, as the Board’s decision stated on pages 4-5, appellant define “adapted to being relocated” in para. 0055 of the specification as “pre-cutting the turf surface 80, preferably through the reinforcing root permeable mat 10, removable root-permeable backing 60 and root impermeable membrane 50 into predetermined widths and lengths before
rolling with harvest equipment" or "by hand.", thus, even without relying on the “second” embodiment of Bergevin, Bergevin’s turf surface as shown in figs. 1-2 can performed the functional intended use as claimed in the preamble. Appellant has failed to provide factual evidence or persuasive technical reasoning as to why Bergevin’s turf surface of fig. 1A cannot be dug up and rolled up for relocation (as stated on page 6 of the Board’s decision). 
Appellant argued that further, the two Bergevin embodiments actually represent different time windows, with the first earlier time window occurring during seeding and forming of the panels at an off-site grow in location, and the second later time window occurring at an end-use site.

	Again, appellant is arguing a method of installing and NOT what is being claimed, i.e. a turf surface. As stated, Bergevin’s turf surface has all the structural features of appellant’s claimed turf surface, and adapted to relocate is defined in appellant’s para. 0055 as “pre-cutting the turf surface 80, preferably through the reinforcing root permeable mat 10, removable root-permeable backing 60 and root impermeable membrane 50 into predetermined widths and lengths before rolling with harvest equipment" or "by hand”, Bergevin’s turf surface can performed the functional intended us recitation. The user can pre-cut the turf surface of Bergevin either by hand or by automated equipment. 
Appellant argued that Bergevin does not teach any relocating or removing of the filter 111 that resides on the sub-base 108. Id, par. 8. In fact, Bergevin himself teaches the importance of not including anything extra into the seeded panels. Id, par. 9. Therefore, only a disregard of Bergevin's actual teachings would result in the inclusion of the filter 111 from the Bergevin embodiment of
Figs. 1A and 2 into a theoretically transportable seeded panel derived from Bergevin's alternative seeded panel embodiment. Id.

 	The seeded panels are not relied on in the rejection, thus, appellant’s argument in regard to this seeded panels are mooted. In addition, the claimed limitation is functional intended use in the preamble, i.e. “adapted to be relocated, and in correlation with appellant’s para. 0055 as pointed out by the Board’s decision rendered on 7/26/2019, pages 4-5, pre-cutting through the layers with equipment or by hand, one would do the same in Bergevin for relocating the turf surface to cut through the layers, which also would include filter 111. Furthermore, appellant’s claimed invention employs “comprising”, which Bergevin can have more or less structures as long as Bergevin teaches the claimed limitation, thus, filter 111 is irrelevant and not being relied on. 
Appellant argued that further, Bergevin also fails to teach a root layer below the removable root permeable backing. So even before considering the addition of Squires, the purported relied-upon combination is deficient in that Bergevin lacks at least three elements besides the subsurface, namely, the turf surface adapted to being relocated, the removable root permeable backing, and the root layer.

As stated in the rejection, Bergevin teaches root layers (at ref. 124 in fig. 1A) below the removable root permeable backing (111). Noting that Bergevin does teach a subsurface (106) and that the root layer is between the subsurface and the removable root permeable backing. Squires was relied on for a compacted subsurface and nothing more.
Appellant argued that the Office Action acknowledges that Bergevin fails to teach the bottommost component of claim 22, a subsurface that is sufficiently root impermeable to cause the root layer 34. At this point, the USPTO substitutes into the Bergevin disclosure the base 102 of Squires, or the moisture barrier layer 104 of Squires. But the Office Action fails to articulate an objective rationale based on the prior art as to why a person of ordinary skill in the art would make such a combination. The USPTO also fails to indicate whether, in this hypothetical combination, it has inserted this Squires component into the seeded panel embodiment at the initial formation site or into the Bergevin embodiment shown in Figs 1A and 2. 

As stated in the final Office action for claim 22, Bergevin teaches a subsurface (106) located below the removable root-permeable backing (111) at the grow in field site. However, Bergevin did not state that his subsurface is compacted or not, which is why Squires is relied thereon. The examiner has provided proper rationale, i.e. in order to provide a stronger foundation to further structurally support the turf surface, as to why a person of ordinary skill in the art would make such a combination. In addition, again, the examiner did not consider the seeded panels as alleged by appellant, thus, appellant’s argument in regard to the seeded panel is mooted. 
Appellant argued that besides being incompatible with Bergevin, Squires fails to teach: 1) a turf surface adapted to being relocated, with natural grass plants having roots; 2) a removable root-permeable backing as part of the turf surface; and 3) a root layer below the removable root-permeable backing. So even if Bergevin and Squires, were combinable, and they are not, the resulting hypothetical structure would still fail to include those recited components.
 
Squires was not relied on for 1) a turf surface adapted to being relocated, with natural grass plants having roots; 2) a removable root-permeable backing as part of the turf surface; and 3) a root layer below the removable root-permeable backing. Thus, appellant’s argument is mooted. As stated clearly in the final Office action, Squires was relied on for a compacted subsurface (102), the subsurface being sufficiently impenetrable by the roots of the natural grass plants (subsurface 102 can be compacted clay, fly ash cent, or bituminous material, all of which are “sufficiently impenetrable by the roots”; noting that applicant stated in the pgpub 20150033626 in para. 0058 that due to the compaction, the roots are prevented from penetration into the subsurface, which is the same as that taught in Squires). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the subsurface of Bergevin be compacted to create a compacted subsurface as taught by Squires in order to provide a stronger foundation to further structurally support the turf surface.  Bergevin teaches these features, thus, there is no need to rely on Squires for features that are already taught in the main reference, Bergevin.
Even if so relied on for Squires, Squires teaches using natural grass in the turf per col. 4, line 4, which Judge Hoskins at the oral hearing submitted on 2/21/2020 confirmed. The limitation is merely functional recitation to which the turf of Squires can or capable of performing the intended function.
Appellant argued that moreover, contrary to the final rejection, Squires does not teach a turf surface that includes natural grass plants with roots. Squires is not adapted to being relocated from a grow in field site to a destination site. Squires discloses an artificial turf. An artificial turf does not have a grow in site. Artificial turf does not grow. See Heinlein, Par. 12. Squires does not teach a "turf surface adapted to being relocated" as recited in the present claims.

Squires was not relied on for a turf surface that includes natural grass plants with roots, or a turf surface being relocated from a grow in field site to a destination site, or an artificial turf does not have a grow in site. Thus, appellant’s argument is mooted. As stated clearly in the final Office action, Squires was relied on for a compacted subsurface (102), the subsurface being sufficiently impenetrable by the roots of the natural grass plants (subsurface 102 can be compacted clay, fly ash cent, or bituminous material, all of which are “sufficiently impenetrable by the roots”; noting that applicant stated in the pgpub 20150033626 in para. 0058 that due to the compaction, the roots are prevented from penetration into the subsurface, which is the same as that taught in Squires). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the subsurface of Bergevin be compacted to create a compacted subsurface as taught by Squires in order to provide a stronger foundation to further structurally support the turf surface.  Bergevin teaches these features, thus, there is no need to rely on Squires for features that are already taught in the main reference, Bergevin.
Appellant argued that first, the compacted subsurface or the root permeable membrane are elements that reside at the bottom of the turf surface at the grow in site, as recited in claims 22 and 24, respectively. To substitute these components into Bergevin's first embodiment, the components would have to
be inserted just above the optional filter 111. But the reason stated in the Office Action for making this insertion, i.e., "to provide a stronger foundation," is not sufficient or appropriate. If making a stronger foundation were the goal, and if a person of ordinary skill in the art were required to combine Bergevin and Squires to achieve that goal, then that person would insert the base 102 near the sub grade 106 of Bergevin, not directly below the filter 111. See Heinlein Dec., pars. 9-15.

 	First, As clearly explained in the final Office action, the examiner is not substituting any of the structural elements of Bergevin with that of Squires. Bergevin already teaches a subsurface but is silent about the subsurface being compacted, which is why Squires is relied thereon. Having a subsurface that is compacted would definitely help to provide a stronger foundation to further structurally support the turf surface. This is a proper rationale to combine the references. 
Second, for claim 24, Squires is also relied on for the root-impermeable (104) located on the compacted subsurface (col. 4, lines 20-23, states that the member 104 is impermeable to water or other liquids, thus, since water or other liquids cannot pass through member 104, roots would not be able to pass through either; also, member 104 is called “moisture barrier layer”, thus, if moisture cannot pass through then roots cannot either, see also Squires “Summary of Invention”).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a root-impermeable member as further taught by Squires on the compacted subsurface of Bergevin as modified by Squires, in order to prevent moisture/liquid from eroding the subsurface (col. 4, lines 25-29 of Squires). Again, the examiner has provided proper rationale to combine the references. 
 	Third, the claimed limitation does not call for “the components would have to be inserted just above the optional filter 111” as argued because the claimed limitation only stated “a root-impermeable membrane located on the subsurface”, thus, there no indication that the root-impermeable membrane as relied on Squires needs to be inserted just above the optional filter 111 as argued by appellant. There is no inserting any base near the subgrade as alleged by appellant because that is not what the rejection stated based on the claimed limitation. It appears that appellant is deriving at his own scenario without factually evidence of what is being relied on for the references. Having the subsurface of Bergevin be compacted as taught by Squires is not rearranging the base near the subgrade. 
	Appellant argued that similarly, for claim 24 there is also no objective reason for substituting the moisture barrier layer 104 of Squires under the filter 111 of Bergevin. Bergevin teaches that sub-base 108 permits vertical drainage and substantial downward root growth. Bergevin discloses irrigation piping 400 well below the filter 111. Inserting a moisture barrier layer 104 above the irrigation
piping of Bergevin would prevent downward root growth, would prevent vertical drainage, and would also defeat the purpose of having irrigation piping below. In fact, placing the moisture barrier layer 104 of Squires under the filter 111 of Bergevin would isolate the Bergevin irrigation structure located therebelow, and thereby render it useless.

As stated in the rejection, the examiner has provided proper rationale as to why one would include a root-impermeable member of Squires in the turf surface of Bergevin. As taught in Squires, col. 4, lines 25-29, having the root-impermeable member on the compacted subsurface will prevent moisture/liquid from eroding the subsurface. Thus, one ordinary skill in the art would have included the root-impermeable member of Squires in the turf surface of Bergevin. 
In addition, again, appellant is creating his own scenario how the parts are to be arranged because nowhere in Bergevin or Squires teaches that one should place the root-impermeable member above the irrigation piping. The claim limitation of claim 24 stated “a root-impermeable membrane located on the subsurface and being sufficiently impenetrable by the roots of the natural grass plants that a root layer forms between the root-impermeable membrane and the removable root permeable backing”, which indicates that the root-impermeable membrane only needs to be located on the subsurface; thus, one of ordinary skill in the art would place the root-impermeable membrane of Squires on the subsurface of Bergevin, in order to prevent the root from damaging the subsurface foundation. In addition, one ordinary skill in the art would NOT place it on or above the irrigation piping as suggested by appellant because that would prevent irrigated water from irrigating the roots. Thus, appellant’s scenario that one would have to put the root-impermeable membrane above the piping is an unlikely and unreasonable rationale, especially for one of ordinary skill in the turf art. If anything, one of ordinary skill in the art would place the root-impermeable membrane under the piping and not above it or place it in other location on the subsurface where the piping is not located. Placing the root-impermeable membrane still meet the claimed limitation of “root-impermeable membrane located on the subsurface” because the subsurface is Earth or a thick foundation layer as shown in fig. 1 of Bergevin.
 	Appellant argued that the USPTO has failed to properly consider the secondary indicia, namely the Declarations of Mark Heinlein and also the Declaration of Hamish Sutherland. The USPTO's treatment of the Heinlein Declaration is misleading in that it reads as if the USPTO has, up to this point, been relying on all of Bergevin's teachings.

	The examiner properly considered the declarations of Mark Heinlein and also the Declaration of Hamish Sutherland as stated in the final Office action mailed on 8/25/2021 and the non-final Office action mailed on 12/09/2020. As a matter of fact, the examiner did address every claim that were discussed in the declarations. For the purpose of this argument, the examiner provided a copy of the examiner’s responses below as stated in the previous Office actions.

In the non-final Office action mailed on 12/09/2020, the examiner has addressed the declaration as follow:

Declaration of Mark Heinlein

	The examiner has acknowledged and reviewed the declaration of Mark Heinlein filed on 7/28/2020. However, the examiner finds the declaration non-persuasive in that it is merely an opinion declaration and not of factual evidence. First, the declaration failed to commensurate what is being claimed or the scope of the claim. The claims merely recite functional recitations and process of using the turf surface but the declaration did not provide any factual evidence as to how Bergevin, alone, or combined with Squires cannot be a turf surface that can be harvested, transported, and installed, when specifically Bergevin factually teaches all this in col. 9, lines 40-59. Second, the declaration compares other references (see pages 2-3 of the declaration) that were not relied on in the rejection. Thus, these references are irrelevant. Second, one reviewing Bergevin clearly would know that the turf surface is relocatable because he stated that the turf surface has to be seeded and manufactured, stored, transported, and installed. The declaration did not provide factually evidence how this is not to be interpreted as not “relocatable”. The declaration did not commensurate the broad function recitation of the scope of the claimed limitation. Instead, the declaration gives an opinion on how one cannot relocate the turf surface of Bergevin. For example, numeral 9 in the declaration stated that “Also, in Bergevin Figures lA and 2, to remove the filter 111 and the structure thereabove a person of ordinary skill in the art would need to cut the turf surface to create turf surface sections having widths and lengths, and would then need to make horizontal cuts under those sections. This would technically be doable, but it would be difficult, costly, and time consuming to make these cuts in such a manner as to leave the filter 111 on the bottom and in an intact condition for subsequent removal therefrom”, which does not disprove that Bergevin’s turf cannot be relocated. All this statement merely stated that it can but may be difficult and costly. Difficulty is not a structural entity to consider for an apparatus claim; instead, it is based on the level of skill of the person or user removing the turf surface of Bergevin. Thus, this is not of factual evidence but merely an opinion of Mr. Mark Heinlein with the assumption that it may be difficult and costly to remove the turf of Bergevin. The fact is that the turf of Bergevin CAN be relocated, which is all that is need to meet the claimed limitation of “relocate”. Furthermore, the declaration, again, gave opinion in regard to Squires and not what Squires was really relied for in the rejection. Numeral 12 of the declaration stated that Squires does not teach a relocatable turf surface with natural grass plants having roots among other things. However, again, this is not in the scope of the claims which the examiner relied on Squires for. The declaration sidetracked into limitations that Squires does not teach but failed to address what Squires is really relied for in the rejection. In contrast to the declaration’s opinion statement, factually Squires does teach relocatable because Squires said clearly that the turf surface can be rolled up and also have natural grass therein. These are factual evidence which the declaration does not discuss to try to disprove it; instead, the declaration merely provide opinion evidence that does not commensurate within the scope of the claimed limitation. The rest of the declaration appears to be the same, opinion and side track in other elements in Bergevin and Squires that were not being relied thereon in the rejection. 
	In conclusion, the examiner greatly appreciated Mr. Mark Heinlein declaration and acknowledges the declaration. However, unfortunately, the examiner feels that the declaration is merely an opinion declaration and it lacks factual evidence to disprove Bergeven and Squires based on the claimed limitation. Thus, the examiner is not persuaded by the declaration and maintains the rejection as stated in the above. 

	In the final Office action mailed on 8/25/2021, the examiner has addressed the declaration as follow:
	The examiner clearly considered the Heinlein Declaration as stated on page 26 of the previous non-final Office action. Thus, please see the previous Office action. As for the Supplemental declaration of Mark Heinlein, the examiner’s comments to pertinent arguments are as follow:
 	Regarding 2, the statement refers to a time period when the turf surface can be used and not of structural differences between the prior art and the present invention. The Board decision rendered on 7/26/2019 also stated functional recitation instead of structural differences. See pages 3-6 of the Board decision, which they clearly stated that applicant’s claimed limitation is functional to which the Bergevin can or capable of performing the intended use or function. Thus, the declaration of Mark Heinlein is non-persuasive in regards to “subsequent use” or “immediate use” or harvesting, or transporting, etc.  Applicant should note that applicant is claiming an apparatus but applicant appears to argue a method such as for relocating, harvesting, etc. 
	Regarding 4, again, it is unclear as to why applicant is geared towards seeded panels embodiment of Bergevin when the examiner did not even relied on this for the rejection. Applicant also raised this issue in the oral hearing on 7/23/2019 but the Board did not address this and did not considered this in their final decision. Thus, the declaration is non-persuasive in this matter. 
	Regarding 5, the declaration failed to address the CLAIMED subject matter. Instead, this section discusses binder, synthetic turf base, surface layer, etc. all of which are not even claimed or in the claimed subject matter. Thus, it is non-persuasive. 
	Regarding 6, again, the declaration is discussing the seeded panels embodiment, which was not relied on. As stated, fig. 1A is relied on and it teaches the claimed subject matter, which the Board agreed in their decision.  
 	Regarding 7-9, the declaration argues limitation that are functional recitation to which the Bergevin’s turf surface can performed the intended function. Again, the Board also agreed with the examiner in their decision. 
	Regarding 10, as stated in the above rejection, Bergevin teaches the root layer. Thus, the declaration is non-persuasive because there is no factual evidence that Bergevin does not teach the root layer, especially fig. 1A of Bergevin clearly shows a root layer 124 or where ref. 108 is pointing at, and this root layer is between the backing 111 and the subsurface 106, which is what applicant is claiming. 
	Regarding 11-12, the examiner feels that the declaration is merely an opinion declaration and it lacks factual evidence to disprove Bergevin and Squires based on the claimed limitation. The arguments in this section have been addressed in the previous Office action. Thus, the examiner is not persuaded by the declaration and maintains the rejection as stated in the above. 
	Regarding 16, while the declaration acknowledges the declaration of Hamish Sutherland, this is not persuasive argument because it does not pertain to factual evidence for argument against the prior art.


Declaration of Hamish Sutherland

The examiner has acknowledged and reviewed the declaration of Hamish Sutherland filed on 5/10/2021. However, the examiner finds the declaration non-persuasive in that it is merely an opinion declaration and not of factual evidence. 
First, the declaration failed to commensurate what is being claimed or the scope of the claim. The claims merely recite functional recitations and process of using the turf surface but the declaration did not provide any factual evidence as to how Bergevin, alone, or combined with Squires cannot be a turf surface that can be harvested, transported, and installed, when specifically Bergevin factually teaches all this in col. 9, lines 40-59. 
Second, while being informative, the declaration merely discussed history of the company and the inventor years in the industry but failed to discuss what are being claimed in the apparatus claim. It appears that the discussion gears to a method of relocating a turf surface and not the actual apparatus of a turf surface itself. In fact, none of the secondary consideration evidence have been provided for secondary consideration. There is no evidence of unexpected result, no evidence of long-felt need and failure of others, commercial success, skeptism of experts, etc. per MPEP 716.02, 716.03,716.04, 716.05. 
Third, one reviewing Bergevin clearly would know that the turf surface is relocatable because he stated that the turf surface has to be seeded and manufactured, stored, transported, and installed. The declaration did not provide factually evidence how this is not to be interpreted as not “relocatable”. The declaration did not commensurate the broad function recitation of the scope of the claimed limitation. Instead, the declaration discussed how HG Sports Turf was used in the Olympic and a history behind the inventor’s work in the industry. While numeral 7 did discuss a bit into the installation and relocating the turf surface, again, it fails to justify with factual evidence as to how Bergevin’s turf surface cannot be relocated. 
Fourth, the rest of the declaration appears to be sidetracked into limitations that are not claimed or not part of the claimed subject matter, or sidetracked in other elements that are not relied on or in Bergevin and Squires that were not being relied thereon in the rejection. 
	In conclusion, the examiner greatly appreciated Mr. Hamish Sutherland and Mr. Mark Heinlein declarations and has acknowledged both declarations. However, unfortunately, the examiner feels that the declaration is merely an opinion declaration and it lacks factual evidence to disprove Bergevin and Squires based on the claimed limitation and/or under secondary consideration per MPEP 716. Thus, the examiner is not persuaded by the declaration and maintains the rejection as stated in the above. 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Son T Nguyen/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.